DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office Action is in response to the Application filed on February 28, 2020.  Claims 1-5 are presently pending and are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 28, 2020 and May 6, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (JP 2005043267; hereinafter Watanabe; see English translation for paragraph numbers).  
In regards to claim 1, Watanabe discloses of a haulage vehicle (Abstract, Fig 1), comprising:
a vehicle frame (Fig 1 Part 1);
a body that mounts a load (Fig 1 Parts 1 and 2);
a load measurement device that measures a mounted load value of the body (Para 0014-0016, Fig 2 Parts 5a, 5b, 5c, and 5d);
at least one traveling electric motor (Para 0016, 0021, 0031-0033);
a shift lever that shifts the travel direction forward or backward (Para 0016, 0021, 0032-0033);
an accelerator pedal (Para 0031, 0033); and
a travel control device that outputs an electric motor command value to the traveling electric motor (Para 0016, 0031-0034), 
wherein the travel control device is connected to each of the load measurement device, the traveling electric motor, the shift lever, and the accelerator pedal (Para 0016, 0031-0034), 
a backward movement limiting set value that limits backward traveling of the haulage vehicle is set to ON when it is determined that the haulage vehicle is in execution of either loading work or dumping work based on variation in a mounted load value calculated by the load measurement device, it is determined that the haulage vehicle has moved forward when a forward position signal and an accelerator pedal command value are inputted and the backward movement limiting set value is set to OFF, the forward position signal showing that the shift lever is set to a forward position, the accelerator pedal command value being generated accompanying stepping down of the accelerator pedal (Para 0037-0038, 0016, 0031-0034; wherein the claim can be reasonably interpreted as the backward movement limiting set value being off at any point that the vehicle is not driving in reverse, among other possible interpretations),
an electric motor command value formed of a backward movement limiting command value that limits backward movement of the haulage vehicle is outputted to the traveling electric motor when the backward movement limiting set value is ON (Para 0037-0038, 0016, 0031-0034), and
an electric motor command value formed of a normal command value not limiting backward movement is outputted to the traveling electric motor when the backward movement limiting set value is OFF (Para 0037-0038, 0016, 0031-0034).
In regards to claim 3, Watanabe discloses of the haulage vehicle according to claim 1, wherein the haulage vehicle further includes a vehicle speed sensor that detects a traveling speed of the haulage vehicle (Para 0016, 0009), 
the vehicle speed sensor is connected to the travel control device (Para 0016, 0009), and
the travel control device determines whether the haulage vehicle has moved forward based on an output value from the vehicle speed sensor, and rewrites the backward movement limiting set value to OFF when it is determined that the haulage vehicle has moved forward (Para 0016, 0009, 0033-0034).
In regards to claim 4, Watanabe discloses of the haulage vehicle according to claim 1, wherein the backward movement limiting set value is any one of a command value that limits a backward traveling speed, a command value that limits driving torque allowing backward traveling, and a command value that perfectly stops backward traveling (Para 0037-0038, 0016, 0031-0034).
In regards to claim 5, Watanabe discloses of the haulage vehicle according to claim 1, wherein the travel control device includes a backward movement limiting flag storage region that stores a backward movement limiting flag showing the backward movement limiting set value, and sets the backward movement limiting set value to ON or OFF by rewriting a value of the backward movement limiting flag (Para 0017-0018, 0037-0038, 0016, 0031-0034).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Minoshima et al. (US 20140159466; hereinafter Minoshima).
In regards to claim 2, Watanabe discloses of the haulage vehicle according to claim 1, wherein the body is a vessel arranged on the vehicle frame so as to be capable of rising/falling (Para 0026, Fig 1)…
However, Watanabe does not specifically disclose of the haulage vehicle further includes a tilting angle detector that measures a tilting angle of the vessel, 
the tilting angle detector is connected to the travel control device, and
the travel control device determines rising/falling of the vessel from variation of an output value of the tilting angle detector, and determines whether the haulage vehicle is in execution of dumping work based on the determination result.

Minoshima, in the same field of endeavor, teaches of the haulage vehicle further includes a tilting angle detector that measures a tilting angle of the vessel (Para 0056, Fig 2, Part 28), 
the tilting angle detector is connected to the travel control device (Para 0055-0056, Fig 2, Part 28), and
the travel control device determines rising/falling of the vessel from variation of an output value of the tilting angle detector, and determines whether the haulage vehicle is in execution of dumping work based on the determination result (Para 0055-0056, Fig 2, Part 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the haulage vehicle, as taught by Watanabe, to include a tilting angle detector that measures a tilting angle of the vessel, the tilting angle detector is connected to the travel control device, and the travel control device determines rising/falling of the vessel from variation of an output value of the tilting angle detector, and determines whether the haulage vehicle is in execution of dumping work based on the determination result, as taught by Minoshima, in order to determine if the loading platform is seated or not (Minoshima Para 0055-0056).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ono et al. (US 20150355333) discloses of disabling movement of the vehicle when an unloading location has been reached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./               Examiner, Art Unit 3663     

/JAMES M MCPHERSON/               Examiner, Art Unit 3663